SOLID-STATE BATTERY


Primary Examiner: Gary Harris 		Art Unit: 1727       October 6, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 01/13/2021 was considered by the examiner.

Drawings
4.	The drawings were received on 01/13/2021.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi et al. DE 11 2017 004 924.
 	As to Claim 1, Hiroshi discloses a solid-state battery (see abstract), comprising: a positive electrode layer containing a positive electrode active material (see figure 1, electrode layer 1).  A negative electrode layer containing a negative electrode active material (layer 2, see figure 1).  A solid electrolyte interposed between the positive, electrode layer and the negative electrode layer (solid electrolyte 3, see figure 1).  The solid electrolyte comprising: a positive electrode-side electrolyte layer in contact with the positive electrode layer (see figures 1 & 2); and a negative electrode-side electrolyte layer in contact with the negative electrode layer (see figures 1 & 2).  Wherein in the solid electrolyte, has an inherent area SSE2 of the positive electrode side of the positive electrode-side electrolyte layer differs from an area SSE1 of the negative electrode side of the negative electrode-side electrolyte layer.  This feature is inherent given the different transition metal oxides of the core area 21A and the bowl area 22a (see figure 3 & 4).  See MPEP 2112.
 	As to Claim 2, Hiroshi discloses the solid-state battery according to claim 1, wherein the area SSE1 of the negative electrode side of the negative electrode-side electrolyte layer is inherently larger than the area SSE2 of the positive electrode side of the positive electrode-side electrolyte layer (given the difference in surface area illustrated in figure 2, the negative electrode layer (2) is larger than the surface area of the positive electrode layer (1)).  See MPEP 2112.
 	As to Claim 3, Hiroshi discloses the solid-state battery according to claim 2, wherein a thickness of the negative electrode-side electrolyte layer is smaller than that of the positive electrode-side electrolyte (see figure 2).
 	As to Claim 4, Hiroshi discloses the solid-state battery according to claim 3, wherein the thickness of the negative electrode-side electrolyte layer is 50 nm or more (given the thickness of the intermediate layer is 0.5 to 5 microns, and based on the negative electrode (2B) being in the micron range it would inherently meet the limitation of the claim.  See MPEP 2112.
 	As to Claim 5, Hiroshi discloses the solid-state battery according to claim 1, wherein an intermediate electrolyte layer (1C) is included between the positive electrode-side electrolyte layer and the negative electrode-side electrolyte layer, and wherein an area of the positive electrode side of the intermediate electrolyte layer and an area of the negative electrode side of the intermediate electrolyte layer are inherently respectively larger than the area SSE2 the area SSE1. This feature is inherent given the different transition metal oxides of the core area 21A and the bowl area 22a (see figures 1-4) and based on intermediate layer 1C shown in figure 2.  See MPEP 2112.

 	As to Claim 6, Hiroshi discloses the solid-state battery according to claim 1, wherein ends of at least one layer constituting the solid electrolyte are chamfered (the corners can be chamfered, see specification at paragraph 13 of method of making).
 	As to Claim 7, Hiroshi discloses the solid-state battery according to claim 2, wherein an intermediate electrolyte layer (1C) is included between the positive electrode-side electrolyte layer and the negative electrode-side electrolyte layer (see figure 2), and wherein an area of the positive electrode side of the intermediate electrolyte layer and an area of the negative electrode side of the intermediate electrolyte layer are inherently respectively larger than the area SSE2 and the area SSE1. This feature is inherent given the different transition metal oxides of the core area 21A and the bowl area 22a (see figures 1-4) and based on intermediate layer 1C shown in figure 2.  See MPEP 2112.

 	As to Claim 8, Hiroshi discloses the solid-state battery according to claim 2, wherein ends of at least one layer constituting the solid electrolyte are chamfered (the corners can be chamfered, see specification at paragraph 13 of method of making).
 	As to Claim 9, Hiroshi discloses the solid-state battery according to claim 3, wherein an intermediate electrolyte layer (1C) is included between the positive electrode-side electrolyte layer and the negative electrode-side electrolyte layer, and wherein an area of the positive electrode side of the intermediate electrolyte layer and an area of the negative electrode side of the intermediate electrolyte layer are respectively inherently larger than the area SSE2 and the area SSE1. This feature is inherent given the different transition metal oxides of the core area 21A and the bowl area 22a (see figures 1-4) and based on intermediate layer 1C shown in figure 2.  See MPEP 2112.

 	As to Claim 10, Hiroshi discloses the solid-state battery according to claim 3, wherein ends of at least one layer constituting the solid electrolyte are chamfered (the corners can be chamfered, see specification at paragraph 13 of method of making).
 	As to Claim 11, Hiroshi discloses the solid-state battery according to claim 4, wherein an intermediate electrolyte layer (1C) is included between the positive electrode-side electrolyte layer and the negative electrode-side electrolyte layer (see figure 2), and wherein an area of the positive electrode side of the intermediate electrolyte layer and an area of the negative electrode side of the intermediate electrolyte layer are respectively inherently larger than the area SSE2 and the area SSE1. This feature is inherent given the different transition metal oxides of the core area 21A and the bowl area 22a (see figures 1-4) and based on intermediate layer 1C shown in figure 2.  See MPEP 2112.

 	As to Claim 12, Hiroshi discloses the solid-state battery according to claim 4, wherein ends of at least one layer constituting the solid electrolyte are chamfered (the corners can be chamfered, see specification at paragraph 13 of method of making).
 	As to Claim 13, Hiroshi discloses the solid-state battery according to claim 5, wherein ends of at least one layer constituting the solid electrolyte are chamfered (the corners can be chamfered, see specification at paragraph 13 of method of making).
7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727